2021 IL App (1st) 190535


                                                                                FIRST DISTRICT
                                                                                SIXTH DIVISION
                                                                                May 14, 2021



No. 1-19-0535

THE PEOPLE OF THE STATE OF ILLINOIS,                    )      Appeal from the
                                                        )      Circuit Court of
                        Plaintiff-Appellee,             )      Cook County.
                                                        )
v.                                                      )       No. 08 CR 15108
                                                        )
TOROLAN WILLIAMS,                                       )       Honorable
                                                        )       Carol M. Howard,
                        Defendant-Appellant.            )       Judge Presiding.

        JUSTICE HARRIS delivered the judgment of the court, with opinion.
        Justice Connors concurred in the judgment and opinion.
        Presiding Justice Mikva dissenting, with opinion.

                                              OPINION

¶1      Defendant, Torolan Williams, appeals the judgment of the circuit court dismissing his

postconviction petition at the first stage. On appeal, defendant contends that the dismissal was

error where his petition presented a gist of an arguable claim that his mandatory life sentence is

unconstitutional as applied to him where he was 22 years old when he committed the offenses and

the trial court had no opportunity to consider his youth or rehabilitative potential. For the following

reasons, we affirm.

¶2                                       I. JURISDICTION

¶3      The circuit court dismissed defendant’s postconviction petition on January 22, 2019. This

court allowed defendant to file a late notice of appeal on March 21, 2019. Accordingly, this court

has jurisdiction pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art.
No. 1-19-0535


VI, § 6) and Illinois Supreme Court Rule 651(a) (eff. July 1, 2017), governing appeals in

postconviction proceedings.

¶4                                     II. BACKGROUND

¶5     The following are facts relevant to the dismissal of defendant’s postconviction petition. A

full statement of the facts can be found in this court’s opinion pertaining to defendant’s direct

appeal. See People v. Williams, 2017 IL App (1st) 142733.

¶6     On the night of April 22, 2008, Lakesha Doss, Whitney Flowers, Anthony Scales, Reginald

Walker, and Donovan Richardson were shot to death in a house at 7607 South Rhodes Avenue in

Chicago, Illinois. On June 9, 2008, defendant was arrested in connection with the murders. At the

police station, defendant was informed of his Miranda rights (see Miranda v. Arizona, 384 U.S.
436 (1966), and he stated that he understood them. During his conversation with detectives,

defendant stated that he acted as a lookout for Michael King, the person who committed the

murders. At 5:45 p.m. Assistant State’s Attorney (ASA) Fabio Valentini arrived to speak with the

defendant.

¶7     At trial, the State called Arthur Brown to testify concerning the events of April 22, 2008.

Brown agreed to testify at King’s and defendant’s trials in exchange for pleading guilty to one

count of first degree murder, for which he received a sentence of 24 years in prison.

¶8     Brown testified that he and defendant were old high school friends. On April 22, 2008,

Brown and his friend, Michael McKeel, were in Lansing drinking and smoking marijuana together.

When they ran out of drugs, they decided to drive into the city to purchase more. After failing to

find more drugs, Brown called defendant and asked if he knew where to get some “kush,” a high-

grade marijuana. They went to defendant’s home, and defendant called Michael King, who told


                                               -2-
No. 1-19-0535


them to meet him at 77th and Rhodes. When they arrived at that location, defendant left the car for

several minutes. Upon his return, he informed them that he had a “sweet lick.” Brown testified that

the term referred to an easy robbery. Brown agreed to stay and assist in the robbery.

¶9     About an hour later, defendant called and asked Brown to come to an alley nearby. King

approached carrying a flat-screen television, and defendant followed carrying a duffle bag. Brown

testified that they formed an assembly line, with King and defendant bringing items out of the

house and Brown loading the goods. After they finished, they drove back to defendant’s place. In

the car, defendant and King were saying things like “you’re crazy, you’re crazy” and “that was

some crazy stuff that just went on.” Defendant said they would split the goods in the morning.

¶ 10   Brown identified several items at trial that were proceeds from the robbery including a

Microsoft Xbox video game system and several pieces of jewelry. He also identified two watches

and a pair of diamond stud earrings that defendant had given him. Brown pawned the items, which

the police later recovered along with receipts bearing Brown’s name. Other witnesses identified

the goods as having belonged to the victims.

¶ 11   When Brown confronted defendant about the murders, defendant said that King had

already killed everyone by the time he entered the house. King had ordered him around, and he

complied out of fear. On July 1, 2008, Brown was arrested for his involvement in the murders.

Although he first denied involvement, Brown eventually acknowledged his role after being shown

the pawn receipts. While incarcerated, Brown again spoke with defendant about the murders.

Defendant told him that during the robbery, he shot Donovan Richardson. He then shot one of the

girls because she would not stop screaming. King shot the remaining victims.




                                               -3-
No. 1-19-0535


¶ 12   Agent Raschke testified that in connection with this case, he reviewed call detail records

for Arthur Brown and Michael King and plotted them on a map. He testified that cell phones

generally connect to the closest tower but that this was not always the case. On cross-examination,

he acknowledged that the information does not allow for the conclusion that a phone was at a

certain address. He admitted that, while the phone does normally connect to the closest tower,

factors other than proximity can affect signal strength and which tower a phone uses.

¶ 13   During closing argument, the defense argued that the State had failed to meet its burden of

proof. Defense counsel argued the State’s witnesses, particularly Brown, were not credible. In both

closing and rebuttal, the State contended that the cell tower evidence demonstrated that Brown was

at defendant’s house before and after the offense. That evidence also showed that King came to

defendant’s residence in the middle of the night after the offense, as well as later the next morning.

The State argued these records corroborated Brown’s account of the events.

¶ 14   The jury convicted defendant of five counts of first degree murder and one count of armed

robbery. At the sentencing hearing, the court noted that it received defendant’s presentence

investigative report (PSI), but it contained only defendant’s criminal background information

because defendant refused to cooperate with the officer assigned to the report. When the court

asked if either side wanted to add anything to the PSI, both parties responded, “no.” The State

entered victim impact statements into evidence. Defendant declined to say anything in allocution.

After reviewing the notes in the case, the PSI, mitigating and aggravating factors, and the victim

impact statements, the court imposed the mandatory sentence of natural life in prison pursuant to

section 5-8-1 of the Unified Code of Corrections. 730 ILCS 5/5-8-1(a)(1)(c)(ii) (West 2014).

¶ 15   On direct appeal, defendant raised a number of issues including:


                                                -4-
No. 1-19-0535


       “(1) the trial court erred in failing to suppress statements that he acted as a lookout because

       they were the product of coercion, (2) the trial court erred in admitting the historical cell

       phone site records into evidence, (3) the State improperly presented evidence concerning

       possible sentencing, (4) the State violated a pretrial ruling concerning the use of the

       historical cell phone site records, and (5) he suffered prejudice when the trial court referred

       to three of the verdict forms as ‘guilty forms.’ ” Williams, 2017 IL App (1st) 142733, ¶ 2.

This court affirmed his convictions. Id. ¶ 55.

¶ 16   On October 24, 2018, defendant filed a pro se postconviction petition in which he made

claims of ineffective assistance of counsel. Relevant here, defendant alleged that “[a]ppellate

counsel was ineffective for failing to argue that trial counsel was ineffective for failing [to] argue

that the sentencing statute is [un]constitutional as applied to him.” Defendant cited articles finding

that the brains of young adults in their early twenties are still maturing, including areas that govern

impulsivity and judgment. He alleged that his mandatory life sentence gave the trial court no

discretion to consider his age, his minimal criminal history, or his involvement in the crime.

Defendant argued that his sentence violated the proportionate penalties clause as applied to him,

and he requested a new sentencing hearing where his youth and its characteristics can be

considered.

¶ 17   The trial court found that, since defendant was 22.5 years old when the murders occurred,

Miller v. Alabama, 567 U.S. 460 (2012), did not apply. Citing Justice Burke’s concurring opinion

in People v. Harris, 2018 IL 121932, it also found that defendant was actually making a facial

constitutional challenge to the mandatory sentencing statute because he was challenging a

mandatory sentence imposed by the statute. See id. ¶¶ 70-71 (Burke, J., specially concurring). The


                                                 -5-
No. 1-19-0535


court reasoned that “there can be no constitutional violation by the trial court, where the trial court

was legislatively mandated to impose mandatory life sentence” by a constitutional statute.

Accordingly, the court found defendant’s contentions “meritless” and dismissed his postconviction

petition. Defendant filed this appeal.

¶ 18                                       III. ANALYSIS

¶ 19   On appeal, defendant contends that the trial court erred in denying his request for

postconviction relief. The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West

2016)) provides a process in which a defendant can claim that his conviction was the result of a

substantial denial of his rights under the United States Constitution or the Illinois Constitution or

both. People v. Cathey, 2012 IL 111746, ¶ 17. The Act provides a three-stage process for non-

death-penalty cases. People v. Jones, 213 Ill. 2d 498, 503 (2004). To survive summary dismissal

at the first stage, defendant need only present the gist of a constitutional claim. Id. at 504. The

circuit court may summarily dismiss a postconviction petition at this stage if it is frivolous or

patently without merit. Cathey, 2012 IL 111746, ¶ 17.

¶ 20   A postconviction petition is frivolous or patently without merit if it has no “arguable basis

either in law or in fact.” People v. Hodges, 234 Ill. 2d 1, 16 (2009). Courts liberally construe the

allegations in the petition, which need only present “a limited amount of detail.” People v. Brown,

236 Ill. 2d 175, 184 (2010). This “ ‘low threshold’ ” requires “only that the petitioner plead

sufficient facts to assert an arguably constitutional claim.” Id. However, a petition alleging

“nonfactual and nonspecific assertions that merely amount to conclusions will not survive

summary dismissal under the Act.” People v. Morris, 236 Ill. 2d 345, 354 (2010). We review the

summary dismissal of a postconviction petition de novo. Brown, 236 Ill. 2d at 184.


                                                 -6-
No. 1-19-0535


¶ 21   Defendant was convicted of five counts of first degree murder and one count of armed

robbery, and he received a mandatory sentence of natural life in prison pursuant to section 5-8-

1(a)(1)(c)(ii) of the Unified Code of Corrections (Code) (730 ILCS 5/5-8-1(a)(1)(c)(ii) (West

2014). This section provided that “the court shall sentence the defendant to a term of natural life

imprisonment when the death penalty is not imposed if the defendant, *** irrespective of the

defendant’s age at the time of the commission of the offense, is found guilty of murdering more

than one victim.” Id. Defendant argues that, although he was 22 years old when he committed the

offense, he was entitled to Miller’s protections because studies have shown that his brain, like

those of juvenile defendants, is still developing in areas relevant to maturity and moral culpability.

He contends that, as a result, his statutorily mandated life sentence is unconstitutional as applied

to him where the trial court could not fully consider the characteristics of youth or his personal

culpability before sentencing him.

¶ 22   Miller recognized that children lack maturity and have an underdeveloped sense of

responsibility, are more vulnerable to negative influences, and have character that is not yet well

formed. Miller, 567 U.S. 471. Not only do these characteristics diminish a child’s culpability, but

the “distinctive attributes of youth diminish the penological justifications” for imposing life

without parole upon children. Id. at 472. Thus, “a sentencing scheme that mandates life in prison

without possibility of parole for juvenile offenders” violates the eighth amendment because such

a scheme, by making the factors of youth “irrelevant to imposition of that harshest prison sentence

*** poses too great a risk of disproportionate punishment.” Id. at 479. To minimize this risk, Miller

required that before sentencing a juvenile defendant to life in prison without parole, the court must




                                                -7-
No. 1-19-0535


consider “how children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison.” Id. at 479-80.

¶ 23   In Montgomery v. Louisiana, 577 U.S. 190, 208 (2016), the Court elaborated that the

sentencing of a juvenile to life without parole is “excessive for all but the rare juvenile offender

whose crime reflects irreparable corruption.” (Internal quotation marks omitted.) “Even if a court

considers a child’s age before sentencing him or her to a lifetime in prison, that sentence still

violates the Eighth Amendment for a child whose crime reflects ‘unfortunate yet transient

immaturity’ ” of youth rather than “irreparable corruption.” (Internal quotation marks omitted.) Id.

Therefore, the judge at a sentencing hearing must consider “ ‘youth and its attendant

characteristics’ ” so that juveniles who may be sentenced to life without parole can be separated

from those who may not. Id. at 210.

¶ 24   The Supreme Court, however, “has clearly and consistently drawn the line between

juveniles and adults for the purpose of sentencing at the age of 18.” Harris, 2018 IL 121932, ¶ 58.

Miller’s decision to draw the line at 18 years old “was not based primarily on scientific research”

but instead reflected an imprecise categorical rule that society used to distinguish between children

and adults for various purposes. Id. ¶ 60. Although an 18-year-old defendant is precluded from

raising an eighth amendment claim pursuant to Miller, our supreme court determined that such a

defendant may raise a postconviction constitutional claim under the proportionate penalties clause.
Id. ¶ 48 (citing People v. Thompson, 2015 IL 118151, ¶ 44).

¶ 25   In his proportionate penalties claim, the defendant in Harris alleged that the sentencing

scheme resulting in his mandatory de facto life sentence, as applied to him, violated the

proportionate penalties clause. Id. ¶ 36. In support, he argued that the reasoning of Miller should


                                                -8-
No. 1-19-0535


also extend to him as an 18-year-old adult. Id. ¶ 37. He contended that, because the record included

information about his personal history, the court had sufficient information to consider his claim.
Id. ¶ 42.

¶ 26    Our supreme court disagreed. It noted that “[a]ll as-applied constitutional challenges are,

by definition, dependent on the specific facts and circumstances of the person raising the

challenge.” Id. ¶ 39. Since the defendant was 18 years old when he committed the offenses, the

record must contain facts to support his claim that the evolving science of maturity and brain

development “applies to defendant’s specific facts and circumstances.” Id. ¶ 46. Defendant raised

this issue for the first time on direct appeal, and nothing in the record showed how Miller applied

to him as an adult. The court found, however, that the defendant’s claim may be raised in a

postconviction petition because postconviction proceedings are more suited to address

constitutional issues based on facts not found in the record. Id. ¶ 48. The court did not express an

opinion on the merits of the defendant’s potential postconviction claim, and it declined to remand

the cause for an evidentiary hearing. Id.

¶ 27    The question before us, which our supreme court did not consider in Harris, is whether

defendant’s postconviction petition alleged a gist of a constitutional claim that the rationale of

Miller should be applied to him as a 22-year-old adult. In his petition, defendant claimed that his

statutorily mandated life sentence violated the proportionate penalties clause because the trial court

could not consider the characteristics of youth before sentencing him to life in prison. As support,

he cited articles discussing how the brain does not fully mature until a person reaches his or her

mid-twenties. Defendant argues that his allegations presented a gist of a constitutional claim,

which is a low threshold.


                                                -9-
No. 1-19-0535


¶ 28   While a petitioner need only present a limited amount of detail in his petition, that “does

not mean that a pro se petitioner is excused from providing any factual detail at all surrounding

the alleged constitutional deprivation.” People v. Delton, 227 Ill. 2d 247, 254 (2008). For

defendant to make a claim that Miller applies to him, he must allege “how the evolving science on

juvenile maturity and brain development *** applies to [his] specific facts and circumstances.”

Harris, 2018 IL 121932, ¶ 46. In other words, defendant’s claim must allege facts specific to him

as a 22-year-old adult and how they rendered him more akin to a juvenile when he committed his

offenses. We find People v. Savage, 2020 IL App (1st) 173135, instructive.

¶ 29   In Savage, a case cited by defendant, the appellate court reversed the dismissal of a 22-

year-old defendant’s postconviction petition at the first stage. The defendant had alleged that the

sentencing court failed to consider his history of drug addiction, in conjunction with his young

age, when it sentenced him to 85 years in prison. He stated that he had been a drug addict since he

was nine years old and was using drugs every day at the time of the offense. Id. ¶ 71. He further

alleged that his long-time drug addiction left him more susceptible to peer pressure and rendered

him more volatile in “ ‘emotionally charged settings.’ ” Id. The defendant acknowledged that he

was older than 18 years old when he committed the offenses. He argued, however, that his drug

addiction and other issues made him the functional equivalent of a juvenile. Id. ¶ 60.

¶ 30   The Savage court found the defendant’s allegations supported by detailed hospital records

and the PSI. Id. ¶ 72. The record also failed to show that the sentencing court considered the

“attributes of young adulthood *** in light of defendant’s lifelong drug addiction.” Id. ¶ 74. The

court concluded that, “where defendant’s argument finds support in both the filed record and recent

case law, it cannot be considered frivolous and patently without merit.” Id. ¶ 76.


                                               - 10 -
No. 1-19-0535


¶ 31   In Savage, the defendant argued that a lifelong drug addiction made him more readily

influenced by peers and more volatile. As such, his allegations demonstrated how the science of

brain development and juvenile maturity applied to his specific circumstances, as Harris

instructed. Unlike the defendant in Savage, defendant here did not allege any facts particular to

him that rendered him the functional equivalent of a juvenile. He cited only general articles finding

that the brain continues to mature into one’s mid-twenties.

¶ 32   Furthermore, the facts in the record do not support defendant’s claim that his brain was the

functional equivalent of a juvenile’s when he committed the offenses. He not only took part in

planning the robbery, he instigated it by calling King about where to get some “kush.” After

meeting with King, defendant told Brown that he had a “sweet lick,” or an easy robbery. About an

hour later, he called and asked Brown to come to an alley nearby. They loaded the robbery

proceeds into the car and drove back to defendant’s place. Defendant told them they would split

the goods in the morning. Brown subsequently discovered that five people were killed during the

robbery and defendant shot two of them. Unlike the case in Savage, the record here shows that

defendant, who was an adult when the murders occurred, exhibited none of the impulsivity or

reckless decision-making associated with juveniles. Rather, he planned and participated in the

robbery in which five people were killed.

¶ 33   We further find that defendant’s mere reliance on general scientific studies is insufficient

to state a gist of a constitutional claim under the Act. Although research has found that the brain

continues to develop into a person’s mid-twenties, our supreme court recognized that a line must

be drawn between adults and juveniles for sentencing purposes, and that line is “not based

primarily on scientific research.” Harris, 2018 IL 121932, ¶ 60. “Rather, determining the age at


                                               - 11 -
No. 1-19-0535


which human beings should be held fully responsible for their criminal conduct is ultimately a

matter of social policy that rests on the community’s moral sense.” Id. ¶ 77 (Burke, J., specially

concurring). The legislature is “better equipped to gauge the seriousness of various offenses and

to fashion sentences accordingly.” People v. Buffer, 2019 IL 122327, ¶ 35.

¶ 34   Our legislature recently enacted a provision that signals 21 years old as the age of adulthood

for accountability and sentencing purposes. Section 5-4.5-115(b) of the Code provides for parole

review, “after serving 20 years or more” of their sentence, for defendants who were under the age

of 21 when they committed first degree murder. See Pub. Act 100-1182 (eff. June 1, 2019) (adding

730 ILCS 5/5-4.5-110); Pub. Act 101-288 (eff. Jan. 1, 2020) (renumbering 730 ILCS 5/5-4.5-110

to 730 ILCS 5/5-4.5-115). Furthermore “[i]n considering the factors affecting the release

determination ***, the Prisoner Review Board panel shall consider the diminished culpability of

youthful offenders, the hallmark features of youth, and any subsequent growth and maturity of the

youthful offender during incarceration.” Pub. Act 101-288 (eff. Jan. 1, 2020) (renumbering 730

ILCS 5/5-4.5-110(j) to 730 ILCS 5/5-4.5-115(j)). This language closely follows Miller’s

admonitions to courts before sentencing juveniles to life imprisonment. Section 5-4.5-115,

however, draws the line at 21 years old. Illinois law also prohibits persons under 21 years of age

from purchasing tobacco and alcohol products. See 720 ILCS 675/1 (West Supp. 2019); 235 ILCS

5/6-16 (West 2018).

¶ 35   We cannot say that the legislature’s decision to define adulthood as being 21 years old or

older shocks the moral sense of the community. Nor can we say that a statute mandating a sentence

of life in prison, for an adult who was convicted of murdering more than one person, is so wholly

disproportionate to the offense as to shock the moral sense of the community. Accordingly, there


                                               - 12 -
No. 1-19-0535


is no basis in the law to support a claim that section 5-8-1(a)(1)(c)(ii) of the Code violates the

proportionate penalties clause as to defendant, merely because he was 22 years old when he

committed the offenses.

¶ 36   Courts must evaluate a postconviction petition “within the framework of the ‘frivolous or

*** patently without merit’ test.” Hodges, 234 Ill. 2d at 11 (discussing 725 ILCS 5/122-2.1(a)(2)

(West 2006)). A petition that is summarily dismissed as frivolous or patently without merit has no

“arguable basis either in law or in fact.” Id. at 16. In arguing that Miller should apply to him as an

adult, defendant did not allege any facts particular to his case. Nothing in the record or in

defendant’s petition supported his allegation that the trial court should have considered him a

juvenile when he committed the offenses as an adult. In fact, the calculated and goal-oriented

nature of defendant’s conduct belied his argument that he acted impulsively due to an immature

brain. There is some basis in the law to support that 18- to 20-year-olds are more akin to juveniles

than adults, given recent legislative enactments concerning defendants under the age of 21.

Defendant, however, falls outside those protections because he was 22 years old when he

committed the offenses. Since defendant’s postconviction petition has no arguable basis in law or

in fact, it was properly dismissed as frivolous or patently without merit. See id.

¶ 37                                    IV. CONCLUSION

¶ 38   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 39   Affirmed.



¶ 40   PRESIDING JUSTICE MIKVA, dissenting,

¶ 41   In an initial postconviction petition, Mr. Williams, who was 22 years old at the time of his


                                                - 13 -
No. 1-19-0535


crimes, invoked a still-evolving line of cases expanding the protections outlined in Miller and its

progeny to young adults who can demonstrate that, as applied to them, a natural or de facto life

sentence violates the proportionate penalties clause of the Illinois Constitution. The majority

affirms the circuit court’s dismissal of this claim as frivolous, patently without merit, and having

no arguable basis in law or fact. I disagree.

¶ 42   In Thompson and Harris, our supreme court held that young adults are “not necessarily

foreclosed from raising” as-applied proportionate penalty challenges to life sentences based on the

evolving science on juvenile maturity and brain development. Harris, 2018 IL 121932, ¶¶ 46, 48

(citing Thompson 2015 IL 118151). The court thus opened the door for a young-adult offender to

demonstrate, through an adequate factual record, that his or her own specific characteristics were

so like those of a juvenile that imposition of a life sentence absent the safeguards established in

Miller was “cruel, degrading, or so wholly disproportionate to the offense that it shocks the moral

sense of the community.” See People v. Klepper, 234 Ill. 2d 337, 348 (2009) (stating what is

required to succeed on a proportionate penalties claim). In so holding, the court established no

maximum age at which such claims could be cognizable.

¶ 43   Citing with approval this court’s decision in Savage, 2020 IL App (1st) 173135, ¶ 80, the

majority in this case agrees that it is possible for a 22-year-old offender to state the gist of an as-

applied sentencing challenge seeking Miller’s protections. Supra ¶¶ 28-29. The majority

distinguishes that case from this one, however, on the basis that the defendant in Savage alleged

in his postconviction petition that a lifelong drug addiction had made him volatile and more

susceptible to peer pressure, characteristics associated with juvenile offenders. Supra ¶¶ 29-31

(citing Savage, 2020 IL App (1st) 173135, ¶¶ 71-76). Mr. Williams has made no similar


                                                - 14 -
No. 1-19-0535


allegations.

¶ 44    I do not believe that this, on its own, should prevent his petition from advancing to the

second stage. “To be summarily dismissed at the first stage as frivolous or patently without merit,

[a] petition must have no arguable basis either in law or in fact, relying instead on an indisputably

meritless legal theory or a fanciful factual allegation.” (Emphasis added and internal quotation

marks omitted.) People v. Boykins, 2017 IL 121365, ¶ 9. To attain the very low threshold necessary

for advancement to the second stage, a petitioner “need not set forth [a] claim in its entirety” and

“need only present a limited amount of detail.” (Internal quotation marks omitted.) People v.

Edwards, 197 Ill. 2d 239, 244 (2001).

¶ 45    In the past, this court occasionally held that a postconviction petitioner was required to

include facts supporting each element of a constitutional violation. Id. at 244. This is a standard

our supreme court unequivocally rejected in Edwards. Id. at 244-45. Requiring this type of “full

or complete pleading” was, the court explained, not only contrary to its holding that a pro se

defendant need present only a limited amount of detail to survive summary dismissal but also “at

odds with the ‘gist’ standard itself since, by definition, a ‘gist’ of a claim is something less than a

completely pled or fully stated claim.” Id. at 245. It is unreasonable to expect a petition to contain

facts that, if proved, would establish each element of a constitutional violation because a pro se

petitioner will “in all likelihood, be unaware of the precise legal basis for his claim or all the legal

elements of that claim.” Id. And in many cases, he will also “be unaware that certain facts, which

in his mind are tangential or secondary, are, in fact, critical parts of a complete and valid

constitutional claim.” Id. In the court’s view, requiring a pro se defendant to “recognize the facts

that need to be pled to support a ‘valid claim’ ” was “an unrealistic requirement.” Id.


                                                 - 15 -
No. 1-19-0535


¶ 46   I find these concerns particularly applicable here, where Mr. Williams faced a statutorily

mandated natural life sentence. Given the certainty of the sentence he faced, Mr. Williams declined

to participate in the preparation of a presentence investigation report or offer the court a statement

in allocution. His counsel likewise waived all arguments in mitigation. As a result, the record in

this case is devoid of any facts concerning Mr. Williams’s particular circumstances. Nor is there

any indication that Mr. Williams discussed with his counsel or understood the sorts of facts that,

in cases where a life sentence is not certain, might be established and offered in mitigation or might

suggest, as in Savage, that drugs or mental health issues lowered the defendant’s functional age.

See Savage, 2020 IL App (1st) 173135, ¶¶ 70-74.

¶ 47   I believe Mr. Williams has stated the gist of a constitutional violation. His argument—that

as applied to him the statute mandating that he receive a natural life sentence violates the

proportionate penalties clause of the Illinois Constitution—has an arguable basis in law and is not

positively contradicted by the record in this case. Whether, with the assistance of postconviction

counsel, he can marshal the facts necessary to make a substantial showing in support of that claim

is a consideration that must be reserved for second-stage proceedings. See Edwards, 197 Ill. 2d at

245-46 (setting out the function and purpose of second-stage proceedings). The majority’s holding

that he must do so now, on this record, as a pro se petitioner, is in my view contrary to our supreme

court’s guidance on such matters.

¶ 48   I would reverse the circuit court’s summary dismissal of Mr. Williams’s postconviction

petition and remand for second-stage proceedings.

¶ 49   I respectfully dissent.




                                                - 16 -
No. 1-19-0535




                                 No. 1-19-0535


Cite as:                 People v. Williams, 2021 IL App (1st) 190535


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 08-CR-
                         15108; the Hon. Carol M. Howard, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Ashlee Johnson, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg and Sara McGann, Assistant State’s Attorneys, of
Appellee:                counsel), for the People.




                                     - 17 -